Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Don Clayton Cooksey, Appellant                         Appeal from the 5th District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 12-F-
No. 06-13-00096-CR         v.                          377-005). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Hill, participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment as set forth in
Tables A–C attached to the opinion, to properly reflect Cooksey’s pleas, and we further modify
the trial court’s judgment by changing the description of the offense from theft of property
>100,000k <200,000k to theft of property with an aggregated value greater than $200,000.00.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Don Clayton Cooksey, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JULY 9, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk